Citation Nr: 1815095	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a genitourinary disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for a mental health disability.

10.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

11.  Entitlement to a rating in excess of 20 percent for left upper peripheral neuropathy (ulnar and median nerve) associated with diabetes mellitus.

12.  Entitlement to a rating in excess of 20 percent for right upper peripheral neuropathy (ulnar and median nerve) associated with diabetes mellitus.


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office.

In April 2014, the Board remanded the matters of entitlement to a gastrointestinal disability; a mental health disability; hypertension; and entitlement to a higher rating for peripheral neuropathy of the upper extremities for further development.  The Board finds that there has been substantial compliance with its remand directives.  

In a June 2017 rating decision, the RO granted the Veteran's claims for entitlement to service connection for erectile dysfunction and entitlement to a total disability rating based on individual unemployability (TDIU).  Those grants represent a total grant of the benefits sought and therefore those claims are no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The first 7 listed issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gastrointestinal disability did not have its onset in service and is not otherwise related to service.  

2.  During the period on appeal, the Veteran has not had a diagnosable mental health disability.  

3.  The Veteran's hypertension is not related to his military service, was not manifested within the one year following separation from service and is not due to or aggravated by a service-connected disability.

4.  For the entire period on appeal, the Veteran's neuropathy of the left upper extremity has been manifested by mild incomplete paralysis of the median and ulnar (i.e. all radicular groups) in the upper extremities.  

5.  For the entire period on appeal, the Veteran's neuropathy of the left upper extremity has been manifested by mild incomplete paralysis of the median and ulnar (i.e. all radicular groups) in the upper extremities.  
CONCLUSIONS OF LAW

1.  A claimed gastrointestinal disability was not incurred in or related to active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  A claimed mental health disability was not incurred in or related to active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

3.  The Veteran's hypertension was not incurred in or aggravated by active military service, is not secondary to a service-connected disability and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy are neither met nor approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2017).

5.  The criteria for a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy are neither met nor approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Gastrointestinal Disability

Service treatment records are silent for any gastrointestinal disability.  There is evidence that the Veteran was treated post-service for acute gastroenteritis in March 1984.  

The Veteran was afforded a VA intestinal conditions examination in March 2016 where the examiner noted that the Veteran's March 2004 diagnosis of irritable bowel syndrome and October 2006 diagnosis of gastroesophageal reflux disease (GERD).  The Veteran reported having recurrent episodes of diarrhea since 1972 and 3 hospitalizations for gastroenteritis.  The examiner opined that the Veteran's gastrointestinal conditions are less likely than not related to service or his service-connected diabetes.  The examiner reasoned that the Veteran's service treatment records were silent for any chronic gastrointestinal disorder as well as within 1 year post discharge from service.  The examiner stated that the March 1984 episode of gastroenteritis was an acute self limited condition (treated and resolved), not likely related to service or his service-connected diabetes.  

The Board finds the March 2016 examination report to be probative in value.  The examiner reviewed the Veteran's claims folder and addressed the lack of complaints of treatment for a gastrointestinal disability in service, but addressed the post-service treatment for various gastrointestinal symptoms.  Ultimately, the examiner concluded that the currently diagnosed gastrointestinal disabilities were not related to service or a service-connected disability.  

The Board notes that the Veteran is competent to report symptoms related to his gastrointestinal disability, but he is not competent to report the etiology of these disabilities.  

Given that the Board has found the unfavorable March 2016 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §5107 (2012).

Mental Health

The Veteran contends that he is entitled to service connection for a mental health disability because shortly after service he was treated for symptoms of erratic behavior, including suicidal ideations, and distressing thoughts related to events in service.  He also contends that he often worries about the fate of the children in Vietnam that he witnessed suffer.  

However, here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C. § 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In April 1984, the Veteran filed a claim for entitlement to service connection for emotional disturbance.  In support of his claim he submitted evidence that Dr. D.C. treated him in 1966 (shortly after discharge from service) for symptoms of trembling, appearing confused, crying spells, nightmares and suicidal ideations.  Dr D.C. submitted a letter on his behalf that he treated the Veteran with tranquilizers and antidepressants for the aforementioned symptoms but he also stated that he was working as a general practitioner and referred the Veteran to the San Juan Hospital for further treatment.  He did not opine regarding any diagnosis at that time.  A 1984 treatment note from Dr. D.C. indicates that he diagnosed the Veteran with depressive neurosis with paranoid features.  He noted that the Veteran suffered from an emotional condition since service, which had matured in the previous 2 to 3 years.  There are no further treatment records from Dr. D.C.  

A June 1984 letter from Dr. J.S. indicates that he treated the Veteran for anxiety.  A May 1984 treatment note indicates that the Veteran was treated for anxiety neurosis.  

The Veteran was afforded a VA mental disorders examination in March 2016 where the examiner opined that the Veteran did not have any mental disability which meets the DSM-IV or DSM-5 requirements.  The examiner further noted that the Veteran was not diagnosed with any mental disorder during active service and although he was noted to have treatment for a mental breakdown shortly after service, there is no evidence of a diagnosable mental health disability.

The Board finds the March 2016 examination report to be probative in nature.  The examiner reviewed the claims folder, elicited a history from the Veteran and also addressed seemingly favorable evidence (i.e. treatment for erratic behavior shortly after discharge from service).  In the end, the examiner found that although the Veteran had some episodes of uncharacteristic behavior, this did not amount to a mental health disability under the current mental health standards.  

The Board assigns little probative value to Drs. D.C. and J.S.'s mental health diagnoses.  In that regard, although there is evidence that they treated the Veteran, the diagnoses given were not provided in accordance with the DSM.  Moreover, they were long before the period on appeal and provide no supporting evidence as to the existence of a mental health disorder during that period. 

The Board has also considered the Veteran's statements regarding his claimed mental health disability.  A Veteran is competent to report symptoms which are observable through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As noted, the Veteran's past behavior has been addressed by the examiner.  The Veteran has not submitted evidence that he is competent to diagnosis this behavior in contrast to the March 2016 medical professional.  Therefore, the Board does not afford any probative value to the Veteran's statements regarding any diagnosis of a mental health disability.

The Board likewise does not assign any probative value to lay statements regarding the existence of a mental health disability submitted by the Veteran's father as there is no evidence that he is mental health professional either.  The Board notes that the father is competent to observe the Veteran's behavior, but not able to ascertain whether the behavior equates to a chronic mental health disability. 

In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a mental health disability is not warranted.

Hypertension 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Hypertension is listed as a chronic disease.  38 U.S.C. § 1112 (a)(1) (2012).

The Veteran was afforded a VA hypertension examination in March 2016 where he reported a history of hypertension since 1968 and a diagnosis of diabetes since 1995.  The examiner noted that the Veteran's separation examination was silent for a diagnosis of hypertension.  The examiner opined that the Veteran's service-connected diabetes is not aggravating his hypertension because the hypertension is well controlled.  She also opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  She reasoned that the Veteran's separation examination was silent for hypertension or related incidents.  

The Board finds the March 2016 VA examination report to be probative in value.  In determining whether such expert evidence is adequate, the report must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to the conclusion, so long as that rationale can be discerned from a review of the report as a whole").  The clinician reviewed the claims folder and noted the Veteran's lay statements before providing an opinion which addressed all theories of entitlement with supporting rationale.  The clinician found that the Veteran's hypertension was not directly or secondarily related to service or a service-connected disability.

The Board has considered the Veteran's statements regarding his condition.  The Veteran is competent to report elevated blood pressure readings.  However, the Veteran is not competent to opine the etiology of the diagnosed hypertension as he has not indicated he possesses the requisite medical knowledge.  The March 2016 VA examiner, however, is competent to opine on such an issue and in fact provided an opinion which found against any nexus between the Veteran's hypertension and service or a service-connected disability.  

Finally, there is evidence that the Veteran was diagnosed with hypertension following service.  However, he was not diagnosed with hypertension within 1 year following service, in order to allow him presumptive service connection under 38 U.S.C. 1112 (a)(1) and 38 C.F.R. 3.309.  

Given that the Board has found the unfavorable March 2016 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §5107 (2012).

III.  Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 20 percent for peripheral neuropathy of the upper left and right extremities.  

The peripheral neuropathies have been rated pursuant to the criteria under 38 C.F.R. § 4.124a, DC 8513.  Those criteria pertain to disabilities due to paralysis involving all radicular groups.  Under DC 8513, a 20 percent disability rating is assigned for radiculopathies of the upper extremities resulting in incomplete paralysis of all of the radicular groups characterized as "mild" for both the major and minor arm.  For radiculopathies of the upper extremities resulting in incomplete paralysis of all the radicular groups characterized as "moderate," a 40 percent disability rating is assigned for the major arm while a 30 percent disability rating is assigned for the minor arm.  For radiculopathies resulting in incomplete paralysis of all radicular groups and characterized as "severe," a 70 percent disability rating is assigned for the major arm while a 60 percent disability rating is assigned for the minor arm. Finally, maximum schedular disability ratings of 90 percent are assigned for the major arm and 80 percent is assigned for the minor arm for complete paralysis of all radicular groups.

The regulations instruct that, where the involvement of the peripheral nerves is wholly sensory, the disability rating assigned should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124. 

The Veteran was afforded a VA examination in January 2010 where the examiner noted decreased vibration, pain and light touch in the upper extremities.  There was no evidence of muscle atrophy, abnormal muscle tone, tremors, tics or other abnormal movements.  The examiner noted that the Veteran had mild sensory peripheral neuropathy clinical signs and symptoms in the upper extremities.  

The Veteran was afforded a VA examination in February 2011 where he reported symptoms of numbness and cramping in the upper extremities.  There was evidence of decreased pain/pinprick sensation, light touch and vibration.  

The Veteran was most recently afforded a VA examination in March 2016 where he reported symptoms of mild intermittent pain; mild paresthesias and/or dysesthesias; and moderate numbness in the upper extremities.  He exhibited normal strength in his grip, elbow flexion and wrist extension.  There was no evidence of atrophy and the Veteran had normal reflexes.  The light touch sensory exam was normal for the shoulder area, inner/outer forearm and decreased in the hand/fingers.  The examiner found that the Veteran had mild incomplete paralysis of the median and ulnar nerve and normal upper radicular groups.   

The Board finds the VA examination reports to be probative in value regarding the severity of the Veteran's upper extremity neuropathy.  The examiner noted the Veteran's lay statements and also reported objective findings.  

The foregoing facts are consistent with mild and incomplete paralysis of the median and ulnar nerves (i.e., all radicular groups) in both of the Veteran's upper extremities.  Although the March 2016 examiner noted that the Veteran suffered from moderate numbness of the upper extremity, the overall assessment of the radicular groups was mild - not moderate.  The preponderance of the evidence indicates that the Veteran's symptoms are wholly sensory and therefore warrant a finding of mild incomplete paralysis.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  


ORDER

Entitlement to service connection for a mental health disability is denied. 

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.


REMAND

In September 2015, the Board, following a Memorandum Opinion and order from the United States Court of Appeals for Veterans Claims (CAVC), remanded he first 7 issues listed on the issue page for further development.  The RO conducted the required development, which included obtaining VA treatment records and VA examinations.  However, the RO has not issued a Supplemental Statement of the Case (SSOC) following the development, as directed by the Board's remand.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is required to permit the issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Supplemental Statement of the Case (SSOC) pertaining to the issues remanded in the September 2015 Board remand which addresses all evidence associated with the claims file pursuant to the remand.  The Veteran should be afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


